Appeal from a judgment of the Court of Claims, entered January 19, 1972, awarding claimant the sum of $46,525, plus interest. The 50% adjustment to claimant’s appraiser’s comparable sale No. 1, identified as “ miscellaneous ”, cannot be sustained. Even if this factor was eliminated, however, the claimant’s appraiser would still have established a per acre before value of $4,085. Claimant’s appraiser’s other adjustments were sufficiently explained so that their weight was a question of fact for the trial court. The State’s appraiser testified as to a before value of $1,700 per acre, and there thus existed a range of testimony adequate to sustain the court’s finding of a before value of $3,500 per acre. The award of $300 for consequential damages was not supported by evidence since claimant did not even attempt to prove injury to the remainder. This item must, therefore, be stricken from the award. Appellant’s other contentions have been examined and found to be without merit. Judgment modified, on the law and the facts, by reducing the award to $46,225, plus interest, and, as so modified, affirmed, without costs. Staley, Jr., J. P., Greenblott, Cooke, Kane and Main, JJ., concur.